            Case 1:19-cv-01208-SKO Document 16 Filed 05/12/20 Page 1 of 3


 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   TARA FAE ALEXANDER,                 )                 Case No. 1:19-CV-01208-SKO
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )                 Doc. 15
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 10 Days to May 21 for Plaintiff to file her Opening Brief, in accordance with the Court’s

20   Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to the fact
21
     that Plaintiff’s counsel has not yet had the opportunity to address the evidence in this case and
22
     requires some additional time.
23

24

25

26

27

28

     Alexander v. Saul                   Stipulation and Order        E.D. Cal. 1:19-cv-01208-SKO
            Case 1:19-cv-01208-SKO Document 16 Filed 05/12/20 Page 2 of 3


 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                  Respectfully submitted,

 7

 8   Date: May 8, 2020                            JACQUELINE A. FORSLUND
 9
                                                  Attorney at Law

10
                                                  /s/Jacqueline A. Forslund
11                                                JACQUELINE A. FORSLUND
12
                                                  Attorney for Plaintiff
13

14
     Date: May 8, 2020                            MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                                  /s/Marcelo Illarmo
19                                                MARCELO ILLARMO
                                                  Special Assistant United States Attorney
20                                                *By email authorization
21
                                                  Attorney for Defendant
22
                                                ORDER
23

24           Based on the parties’ above-stipulation (Doc. 15), and for good cause shown under Fed. R.
25   Civ. P. 16(b)(4), IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up to and
26   including May 21, 2020, to serve her Confidential Letter Brief. All other deadlines set forth in the
27   Scheduling Order (Doc. 5) are modified accordingly.
28

     Alexander v. Saul                  Stipulation and Order        E.D. Cal. 1:19-cv-01208-SKO
            Case 1:19-cv-01208-SKO Document 16 Filed 05/12/20 Page 3 of 3


 1   IT IS SO ORDERED.
 2
     Dated:     May 12, 2020                              /s/   Sheila K. Oberto              .
 3                                               UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Alexander v. Saul            Stipulation and Order         E.D. Cal. 1:19-cv-01208-SKO
